DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/13/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
To elaborate, while the examiner agrees with applicant in that the limitation(s) wherein the plurality of blades are obliquely disposed between the two fixing plates along the axial direction of the cross-flow wind turbine, and an inclined angle formed between one of the plurality of blades and one of the fixing plates is between 85 and 88 degrees per the amended independent claims 1 and 10 is/are not explicitly taught by the previously cited secondary prior art reference CN 206111665U (Shuirong), said limitation(s) is/are still suggested and/or fairly rendered obvious by the teachings per Shuirong [e.g., see at least paragraphs [0019] and [0027] in conjunction with Fig. 5, such that Shuirong teaches wherein the longitudinal direction of the blade(s) 4 may be further configured such that the blade(s) 4 is/are inclined (e.g., obliquely disposed) so as to be offset from (e.g., not parallel to) the axis of the cross-flow wind turbine].
To the extent that Shuirong fails to explicitly teach the particular inclined angle that is between 85 and 88 degrees, one skilled in the art would easily arrive at one or more of the angles claimed through a limited number of experiments that would not require the exercise of inventive skill [e.g., the conventional cross-flow wind turbine per Fig. 1-2 of Shuirong, and via which the inventive subject matter per Shuirong is to be applied, implicitly provides that the angle between a fixing plate (1, 2, 3) and a blade (4) is set to be 90 degrees, and to this extent, when one skilled in the art applies the teachings of paragraph [0027] per Shuirong to the cross-flow wind turbine such that the blade(s) 4 is/are inclined (e.g., obliquely disposed) so as to be offset from (e.g., not parallel to) the axis of the cross-flow wind turbine, they would quickly arrive at an inclined angle that is 88 degrees through a limited number of experiments that would not require the exercise of inventive skill]; [e.g., the context per Shuirong is already suggesting and/or implying that the angle(s) of concern is/are going to be less than 90 degrees when the blade(s) is/are inclined so as to be offset from the axis of the cross-flow wind turbine, so naturally, opting to have the inclination angle set at 89 degrees, 88 degrees, and so forth (e.g., angles that are just slightly inclined) would be readily conceived through a limited number of experiments that would not require the exercise of inventive skill].
Additionally, Shuirong also expressly provides that the aforementioned feature(s) contribute(s) to and/or achieve(s) the technical effect(s) of avoiding [e.g., reducing] howling noise (see paragraph [0027]), and to this extent, it would have been obvious to one of ordinary skill in the art to apply the teachings per Shuirong to the analogous cross-flow wind turbine of a fan heater per the previously cited primary prior art reference CN 201372965Y (You), so as to reduce (or further reduce) noise coming from the cross-flow wind turbine. Furthermore, in consideration that each of the aforementioned prior art references are relevant to at least the same general field(s) of endeavor concerning noise attenuation/reduction in fan systems, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of applying the teachings per Shuirong to other comparable cross-flow wind turbine systems, such as that of You, to achieve the same (or substantially similar) technical effect(s) concerning noise attenuation/reduction, and similarly, one of ordinary skill in the art concerned with one or more of the aforementioned general field(s) of endeavor would be able to easily conceive of the claimed invention in view of the relevant prior art teachings, without the exercise of inventive skill.
Lastly note that the previously indicated 112(b)/clarity issues have not been resolved [e.g., the limitation(s) per the applicable claims still contain recitations of “the plurality of blades” after establishing two distinct pluralities of blades (e.g., a first and a second plurality of blades), and as such, it is not clear as to whether or not the aforementioned limitation(s) is/are in reference to the plurality of first blades, the plurality of second blades, or both pluralities of blades]. See detailed rejection below.

Claim Objections
Claims 7 and 18 are objected to because of the following informalities:
Each claim recites “wherein number of blades”, and should be corrected to “wherein a number of blades” for clarity/readability.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 3, 5 and 10, 14 and 16, each of the claims recite “the plurality of blades” after two distinct pluralities of blades have been established [e.g., the plurality of first blades and the plurality of second blades].
The claims are rendered indefinite such that it is not clear as to whether or not the aforementioned limitation(s) is/are in reference to the plurality of first blades, the plurality of second blades, or both pluralities of blades.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 14-20 are rejected under 35 U.S.C. 103 as being obvious over CN 201372965Y (You) in view of CN 206111665U (Shuirong).
Regarding claim 1, You (Figures 1-7, 10) teaches a cross-flow wind turbine (21) of a fan heater (1) (see Fig. 1, 5-7, 10 in conjunction with paragraphs [0002], [0005] and [0011]-[0012]), the cross-flow wind turbine comprising:
two fixing plates (22, 23) disposed opposite to each other (see Fig. 1), and
a plurality of blades (24, 26) connected between the two fixing plates (see Fig. 1, 5-7), the plurality of blades being disposed at intervals along an outer edge of each fixing plate (see Fig. 1, 5-7);
wherein the plurality of blades comprise a plurality of first blades (24) and a plurality of second blades (26) (see Fig. 1, 5-7);
wherein each of the plurality of first blades and each of the plurality of second blades are alternatively disposed (see Fig. 1, 5-7), a width of each of the plurality of first blades is larger than a width of each of the plurality of second blades (see Fig. 1, 5-7 in conjunction with paragraphs [0039], [0041]) [e.g., compare the respective widths of blades 24, 26 illustrated per Fig. 5 to applicant’s Fig. 6 illustrating respective widths 315a, 315b]; and
wherein a plurality of reinforcing plates (25) are provided between the two fixing plates (see Fig. 1), and the plurality of reinforcing plates are parallel to each other and disposed at intervals (see Fig. 1 in conjunction with paragraph [0039]).
You fails to expressly teach wherein the plurality of blades are twisted along an axial direction of the cross-flow wind turbine such that a relative twisting angle at a first and second end of each of the plurality of blades is between 5 degrees and 40 degrees, and wherein the plurality of blades are obliquely disposed between the two fixing plates along the axial direction of the cross-flow wind turbine, and an inclined angle formed between one of the plurality of blades and one of the fixing plates is between 85 and 88 degrees.
However, Shuirong (Figures 1-5) teaches an analogous cross-flow wind turbine that may be applied to a fan heater (see paragraph [0002] and paragraph [0004], line 2), wherein the plurality of blades are twisted along the axial direction of the cross-flow wind turbine such that a relative twisting angle at a first and second end of each of the plurality of blades is between 5 degrees and 40 degrees (see Fig. 3 in conjunction with paragraphs [0008]-[0009]) [e.g., not more than 8 degrees encompassing between 5 degrees and 8 degrees, which falls within the claimed range], and wherein the plurality of blades may also be inclined (or obliquely disposed) between the two fixing plates along the axial direction of the cross-flow wind turbine, such than an inclined angle is formed between one of the plurality of blades and one of the fixing plates (see paragraphs [0019] and [0027] in conjunction with Fig. 5).
To the extent that Shuirong fails to explicitly teach the particular inclined angle that is between 85 and 88 degrees, one skilled in the art would easily arrive at one or more of the angles claimed through a limited number of experiments that would not require the exercise of inventive skill [e.g., the conventional cross-flow wind turbine per Fig. 1-2 of Shuirong, and via which the inventive subject matter per Shuirong is to be applied, implicitly provides that the angle between a fixing plate (1, 2, 3) and a blade (4) is set to be 90 degrees, and to this extent, when one skilled in the art applies the teachings of paragraph [0027] per Shuirong to the cross-flow wind turbine such that the blade(s) 4 is/are inclined (e.g., obliquely disposed) so as to be offset from (e.g., not parallel to) the axis of the cross-flow wind turbine, they would quickly arrive at an inclined angle that is 88 degrees through a limited number of experiments that would not require the exercise of inventive skill]; [e.g., the context per Shuirong is already suggesting and/or implying that the angle(s) of concern is/are going to be less than 90 degrees when the blade(s) is/are inclined so as to be offset from the axis of the cross-flow wind turbine, so naturally, opting to have the inclination angle set at 89 degrees, 88 degrees, and so forth (e.g., angles that are just slightly inclined) would be readily conceived through a limited number of experiments that would not require the exercise of inventive skill].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the plurality of blades are twisted along an axial direction of the cross-flow wind turbine such that a relative twisting angle at a first and second end of each of the plurality of blades is between 5 degrees and 40 degrees, and wherein the plurality of blades are obliquely disposed between the two fixing plates along the axial direction of the cross-flow wind turbine, such that an inclined angle formed between one of the plurality of blades and one of the fixing plates is between 85 and 88 degrees as a modification (or alternative) in the cross-flow wind turbine per You [e.g., twisting the blades 24, 26 per You along the axial direction of the cross-flow wind turbine such that a relative twisting angle at a first and second end of each of the plurality of blades is between 5 degrees and 8 degrees, and inclining (or obliquely disposing) the blades to be approximately 88 degrees], as suggested by Shuirong, in order to achieve a reduction in (or eliminate) howling/whistling noise, and/or prevent the blades from being excessively twisted during operation (see Fig. 1, 3, 5 in conjunction with paragraphs [0024], [0027])
[additionally note that the aforementioned modification (or alternative) constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results];
[e.g., in consideration that You and Shuirong are both relevant to at least the same general field(s) of endeavor concerning cross-flow wind turbines, fan heaters, fan blade configurations, techniques concerning noise attenuation/reduction in fan systems, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of applying the teachings per Shuirong to other comparable cross-flow wind turbine systems, such as that of You, to achieve the same (or substantially similar) technical effect(s) concerning noise attenuation/reduction, and similarly, one of ordinary skill in the art concerned with one or more of the aforementioned general field(s) of endeavor would be able to easily conceive of the claimed invention in view of the relevant prior art teachings, without the exercise of inventive skill].
Regarding claim 10, You (Figures 1-7, 10) teaches a fan heater (1) (see Fig. 1, 5-7, 10 in conjunction with paragraphs [0002], [0005] and [0011]-[0012]), comprising:
a shell (2, 5) (see Fig. 10), and
an air passage assembly (3, 4, 6) disposed in the shell and comprising a volute (9) and a cross-flow wind turbine (21) (see Fig. 10 in conjunction with paragraph [0046]), the cross-flow wind turbine comprising:
two fixing plates (22, 23) disposed opposite to each other (see Fig. 1), and
a plurality of blades (24, 26) connected between the two fixing plates (see Fig. 1, 5-7), the plurality of blades being disposed at intervals along an outer edge of each fixing plate (see Fig. 1, 5-7);
wherein the cross-flow wind turbine is disposed (or configured to be disposed) in the volute (see Fig. 10 in conjunction with paragraph [0039]);
wherein the plurality of blades comprise a plurality of first blades (24) and a plurality of second blades (26) (see Fig. 1, 5-7);
wherein each of the plurality of first blades and each of the plurality of second blades are alternatively disposed (see Fig. 1, 5-7), a width of each of the plurality of first blades is larger than a width of each of the plurality of second blades (see Fig. 1, 5-7 in conjunction with paragraphs [0039], [0041]) [e.g., compare the respective widths of blades 24, 26 illustrated per Fig. 5 to applicant’s Fig. 6 illustrating respective widths 315a, 315b]; and
wherein a plurality of reinforcing plates (25) are provided between the two fixing plates (see Fig. 1), and the plurality of reinforcing plates are parallel to each other and disposed at intervals (see Fig. 1 in conjunction with paragraph [0039]).
You fails to expressly teach wherein the plurality of blades are twisted along an axial direction of the cross-flow wind turbine such that a relative twisting angle at a first and second end of each of the plurality of blades is between 5 degrees and 40 degrees, and wherein the plurality of blades are obliquely disposed between the two fixing plates along the axial direction of the cross-flow wind turbine, and an inclined angle formed between one of the plurality of blades and one of the fixing plates is between 85 and 88 degrees.
However, Shuirong (Figures 1-5) teaches an analogous cross-flow wind turbine that may be applied to a fan heater (see paragraph [0002] and paragraph [0004], line 2), wherein the plurality of blades are twisted along the axial direction of the cross-flow wind turbine such that a relative twisting angle at a first and second end of each of the plurality of blades is between 5 degrees and 40 degrees (see Fig. 3 in conjunction with paragraphs [0008]-[0009]) [e.g., not more than 8 degrees encompassing between 5 degrees and 8 degrees, which falls within the claimed range], and wherein the plurality of blades may also be inclined (or obliquely disposed) between the two fixing plates along the axial direction of the cross-flow wind turbine, such than an inclined angle is formed between one of the plurality of blades and one of the fixing plates (see paragraphs [0019] and [0027] in conjunction with Fig. 5).
To the extent that Shuirong fails to explicitly teach the particular inclined angle that is between 85 and 88 degrees, one skilled in the art would easily arrive at one or more of the angles claimed through a limited number of experiments that would not require the exercise of inventive skill [e.g., the conventional cross-flow wind turbine per Fig. 1-2 of Shuirong, and via which the inventive subject matter per Shuirong is to be applied, implicitly provides that the angle between a fixing plate (1, 2, 3) and a blade (4) is set to be 90 degrees, and to this extent, when one skilled in the art applies the teachings of paragraph [0027] per Shuirong to the cross-flow wind turbine such that the blade(s) 4 is/are inclined (e.g., obliquely disposed) so as to be offset from (e.g., not parallel to) the axis of the cross-flow wind turbine, they would quickly arrive at an inclined angle that is 88 degrees through a limited number of experiments that would not require the exercise of inventive skill]; [e.g., the context per Shuirong is already suggesting and/or implying that the angle(s) of concern is/are going to be less than 90 degrees when the blade(s) is/are inclined so as to be offset from the axis of the cross-flow wind turbine, so naturally, opting to have the inclination angle set at 89 degrees, 88 degrees, and so forth (e.g., angles that are just slightly inclined) would be readily conceived through a limited number of experiments that would not require the exercise of inventive skill].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the plurality of blades are twisted along an axial direction of the cross-flow wind turbine such that a relative twisting angle at a first and second end of each of the plurality of blades is between 5 degrees and 40 degrees, and wherein the plurality of blades are obliquely disposed between the two fixing plates along the axial direction of the cross-flow wind turbine, such that an inclined angle formed between one of the plurality of blades and one of the fixing plates is between 85 and 88 degrees as a modification (or alternative) in the cross-flow wind turbine per You [e.g., twisting the blades 24, 26 per You along the axial direction of the cross-flow wind turbine such that a relative twisting angle at a first and second end of each of the plurality of blades is between 5 degrees and 8 degrees, and inclining (or obliquely disposing) the blades to be approximately 88 degrees], as suggested by Shuirong, in order to achieve a reduction in (or eliminate) howling/whistling noise, and/or prevent the blades from being excessively twisted during operation (see Fig. 1, 3, 5 in conjunction with paragraphs [0024], [0027])
[additionally note that the aforementioned modification (or alternative) constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results];
[e.g., in consideration that You and Shuirong are both relevant to at least the same general field(s) of endeavor concerning cross-flow wind turbines, fan heaters, fan blade configurations, techniques concerning noise attenuation/reduction in fan systems, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of applying the teachings per Shuirong to other comparable cross-flow wind turbine systems, such as that of You, to achieve the same (or substantially similar) technical effect(s) concerning noise attenuation/reduction, and similarly, one of ordinary skill in the art concerned with one or more of the aforementioned general field(s) of endeavor would be able to easily conceive of the claimed invention in view of the relevant prior art teachings, without the exercise of inventive skill].
Regarding claims 3-8 and 14-19, You in view of Shuirong teaches the invention as claimed and as discussed above. You (Figures 1-7, 10) further teaches wherein a cross section of one (or each) of the plurality of blades has an arc shape with a chord length (see Fig. 1, 5-7 in conjunction with paragraph [0016]), a wheel diameter ratio d/D [e.g. compare Fig. 5-7 to applicant’s Fig. 4 illustrating the wheel diameter ratio], wherein a thickness of one (or each) of the plurality of blades is variable (see Fig. 7 in conjunction with paragraph [0043]), and wherein an outer diameter of the cross-flow wind turbine is within the range of 30 mm and 100 mm (see paragraph [0007]) [e.g., 94 mm], and wherein the cross-flow wind turbine has a length and a number of blades (see Fig. 1, 5-7 in conjunction with paragraph [0007]).
You fails to expressly teach wherein the chord length ranges from 6 mm to 8 mm, wherein the wheel diameter ratio d/D ranges from 0.7 to 0.85, wherein the length of the cross-flow wind turbine ranges from 150 mm to 600 mm [noting that paragraph [0007] per You teaches an embodiment wherein the length is 611 mm], and wherein the cross-flow wind turbine comprises between 18 and 25 blades [noting that paragraph [0007] per You teaches an embodiment wherein the number of blades is 35].
However, You (Figures 1-7, 10) expressly teaches wherein the length of the cross-flow wind turbine and the shape of the blades [e.g., encompassing size, thickness, chord length, diameter, etc.] can be easily changed by appropriately adjusting the number of segments of the cross-flow wind turbine, so as to achieve a desired cross-flow wind turbine that realizes greater efficiency, reduced manufacturing costs, improved strength of the respective blades, and/or improved consistency of air supply performance (see paragraph [0020]).
Additionally, each of the aforementioned features constitute routine design considerations and/or conventional features that are a function of the specific application [e.g., when designing a wind turbine, one skilled in the art routinely considers the size/diameter of the wind turbine, blade length, blade thickness, number of blades, chord length, etc., required for the specific application].
Regarding claims 9 and 20, You in view of Shuirong teaches the invention as claimed and as discussed above. You (Figures 1-7, 10) further teaches wherein a distance between each of the plurality of first blades and each of the plurality of second blades is (or can be) changed (see Fig. 6 in conjunction with paragraphs [0042], [0046], [0052]) [e.g., observe the installation intervals Pa-Pn].
Claims 11-12 are rejected under 35 U.S.C. 103 as being obvious over CN 201372965Y (You) in view of CN 206111665U (Shuirong) in further view of JPH11270870A (Tomohito).
Regarding claims 11-12, You in view of Shuirong teaches the invention as claimed and as discussed above. You (Figures 1-7, 10) further teaches a rotating shaft (27, 28) disposed at a first end of the cross-flow wind turbine (see Fig. 1), wherein the air passage assembly comprises a motor (described but not illustrated) disposed in the volute, and wherein the cross-flow wind turbine comprises a sleeve side (motor side) (see Fig. 1-4, 10 in conjunction with paragraphs [0039]-[0040]) [e.g., the cross-flow wind turbine 21 comprises the rotating shaft 27 of the motor, and the cross-flow wind turbine is disposed in the volute 9 as illustrated per Fig. 10].
You fails to expressly teach a bearing sleeve disposed on the volute to accommodate the rotating shaft, a shaft sleeve disposed at a second end of the cross-flow wind turbine, and wherein the shaft sleeve is disposed on an output shaft of the motor [e.g., in other words, You fails to explicitly discuss the details concerning how the rotating shaft is secured/mounted at each respective end of the cross-flow wind turbine]; [e.g., note that You does discuss a sleeve side (motor side), which at least suggests that a shaft sleeve is disposed on the output shaft of the motor]. Further note that the provision of utilizing bearing and shaft sleeves is incredibly commonplace and/or well-known in the art, such that said sleeves are commonly used for protecting shafts from scoring/scratching, compensating for shaft irregularities, and significantly prolonging the service life of shafts while minimizing ongoing maintenance and repair requirements.
However, Tomohito (Figures 1-2) teaches an analogous fan heater (1, 3) comprising a rotating shaft (implicit in view of the disclosed rotation axis) disposed at a first end of the cross-flow wind turbine (2), said fan heater comprising a bearing sleeve (7, 8, etc.) disposed on the volute (4) to accommodate the rotating shaft (see Fig. 2 in conjunction with paragraph [0003]), and wherein the corresponding motor (6) is disposed in the volute such that a shaft sleeve [e.g., the element(s) adjacent to the motor 6 which are to be provided on the output shaft of the motor, and/or encompassed via the recitation of “mounting members and the like”].
As such, for the sake of argument that the provision of having the aforementioned sleeves is not merely well-known and/or commonplace in the relevant art(s) concerning fan heaters, cross-flow wind turbines, etc., it is clear in view of the teachings per Tomohito that the details concerning how the rotating shaft is secured/mounted at each respective end of the cross-flow wind turbine as per claims 11 and 12 constitute non-inventive design features, and such that one skilled in the art would readily (or alternatively) select the aforementioned means for securing/mounting the corresponding elements of the fan heater in the fan heater per You, to achieve the [implicit] expected result(s)/effect(s) of protecting the shaft from scoring/scratching, compensating for shaft irregularities, and significantly prolonging the service life of the shaft while minimizing ongoing maintenance and repair requirements [e.g., one skilled in the art concerned with fan heaters, cross-flow wind turbines, etc., would consider the prior art teachings per Tomohito regarding the mounting arrangement of the cross-flow wind turbine, and would routinely consider utilizing (or opting for) the mounting arrangement per Tomohito when determining how to secure the cross-flow wind turbine].

Examiner Comment
	While not relied upon to reject claims 1, 3-10 and 14-20 per the detailed rejection above, the examiner notes the following previously cited prior art reference as being especially relevant to the claimed invention(s):
JPH11270870A (Tomohito)
In particular, Tomohito (Figure 1) teaches an analogous cross-flow wind turbine/fan that is configured with obliquely disposed/inclined blades (22) [at least arguably, if not inferably] provided within the angle range claimed (see Fig. 1), and Tomohito also provides that the aforementioned configuration makes it possible to reduce the generation of noise due to turbulence of wind (see paragraph [0008] in conjunction with Fig. 1).
To this extent, in consideration that You, Shuirong, and Tomohito are each relevant to at least the same general field(s) of endeavor concerning cross-flow wind turbines and/or fan heaters, methods/techniques for reducing and/or eliminating noise in cross-flow wind turbines, etc., the claimed invention(s) could also (alternatively) be fairly rendered obvious over You in view of Shuirong in further view of Tomohito [e.g., for the sake of argument that it would require extensive experimentation so as to arrive at the specific inclined angle(s) claimed, the analogous Tomohito reference provides a clear illustration of at least one corresponding inclined angle per Fig. 1, in addition to explaining that the aforementioned configuration makes it possible to reduce the generation of noise due to turbulent wind].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747